DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Application 16/826,869, filed on 03/24/2020, claims foreign priority to EP19164768.4 filed on 03/22/2019.
Election/Restrictions
Applicant's election without traverse of Group I in the reply filed on 04/18/2022 is
acknowledged. Claims 1-7 are examined, while claims 8-16 are withdrawn from examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/24/2020 is in compliance with the
provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the
examiner.
Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of
the invention to which the claims are directed. The following title is suggested: HOUSING VIA FOR LEADFRAME-MOUNTED CURRENT SENSOR 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “isolation material comprising at least one polyimide layer and/or a polyimide tape between the conductive via and the electric contacts of the set” of claim 6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation “isolation material comprising at least one polyimide layer (…) between the conductive via and the electric contacts of the set.”  As best understood, the polyimide layer disclosed in the specification is e.g. element 14 of fig 9, polyimide tape 14, para 0089 of the present application.  But this material is not between the conductive via and electric contacts of the set.  (And if it were, it would block electric signal between the elements, which are shown to be connected by wire 82.)  The specification discloses an additional isolation material 91, but this is not shown to be between the via 3 and the set 13 in e.g. fig 9.  Further, the specification nowhere discloses that this layer may be formed of polyimide.  Because the feature cannot be located in the drawings, a person having ordinary skill in the art would not reasonably be apprised of the scope of the claim, and the term is indefinite.  For the purposes of examination and to further compact prosecution, the limitation will be interpreted as referring to polyimide tape layer 14 of e.g. fig 9. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Milano (US 20180149677 A1).
Regarding claim 1, Milano discloses a current sensor (300, fig 3) comprising: an integrated circuit (315) for sensing electric currents comprising an active side (bottom side in view of fig 3), the active side comprising at least one sensing element (Hall-effect element or a magnetoresistance element, para 0075) and at least one contact pad (conductor portion filling opening 370, fig 3, para 0042); 
a housing (310) comprising material embedding the integrated circuit arranged for allowing electric connection to the at least one contact pad of the active side of the integrated circuit (fig 3), wherein the housing comprises at least one conductive via (350) disposed outside the integrated circuit and connected (electrically connected through shield layer 320) to the at least one contact pad, for distributing signals (e.g., a reference voltage, a supply voltage, a DC voltage, ground voltage, para 0083) from the at least one contact pad through the housing away from the active side of the integrated circuit (fig 3).  

    PNG
    media_image1.png
    405
    685
    media_image1.png
    Greyscale

Regarding claim 2, Milano further discloses a redistribution layer (320) for electrically connecting at least one contact pad to the conductive vias.  
Regarding claim 3, Milano further discloses: a primary leadframe (340) for carrying current for sensing (is current conductor, para 0073); 
a set of electric contacts (signal leads 345) for signal interchange; 
wherein the active side of the integrated circuit faces the primary leadframe for sensing current therefrom (fig 3), the integrated circuit being electrically isolated (isolated by insulation 330) from the primary leadframe, the at least one contact pad of the integrated circuit further being electrically connected to electric contacts of the set through the conductive vias, for transferring measurement signals to the secondary leadframe (for carrying signals to and from the current sensor, para 0047).  
Regarding claim 4, Milano further discloses a redistribution layer (interconnect 360) providing electric connection between the conductive via and the electric contacts of the set.  
Regarding claim 5, Milano further discloses isolation material (330) between the active side and the primary leadframe.  
Regarding claim 6, Milano further discloses isolation material (330) comprising at least one polyimide layer (polyimide film, para 0010) and/or a polyimide tape between the conductive via and the electric contacts of the set (understood as a layer between the active side and the primary leadframe).  
Regarding claim 7, Milano further discloses that the sensor comprises a further circuit embedded in the housing and directly or indirectly electrically connected through the at least one conductive via (multiple magnetic field sensing elements used in same sensor package, para 0044).

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20120112365 A1 AUSSERLECHNER discloses a semiconductor package with a sensor and a via connecting conductive traces to the sensor contacts, e.g. fig 6.
US 20170200666 A1 Hable discloses a semiconductor package on a lead frame, the package having sensors and vias extending through and insulating encapsulation 12, e.g. fig 1
US 20180211917 A1 Hoegerl discloses a mold-embedded leadframe package with vias in the molding 36 and multiple semiconductor devices including sensors.

    PNG
    media_image2.png
    490
    744
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    484
    704
    media_image3.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner
should be directed to TENLEY H. SCHOFIELD whose telephone number is (571)272-5072. The examiner
can normally be reached M - F: 9 – 6 EST
Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use
the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva
Montalvo, can be reached at 571-270-3829. The fax phone number for the organization where this
application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained
from either Private PAIR or Public PAIR. Status information for unpublished applications is available
through Private PAIR only. For more information about the PAIR system, see https://ppair-
my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact
the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a
USPTO Customer Service Representative or access to the automated information system, call 800-786-
9199 (IN USA OR CANADA) or 571-272-1000.

/THS/
Examiner, AU 2817
	
	
/NICHOLAS J TOBERGTE/Primary Examiner, Art Unit 2817